Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 7, 2019

                                       No. 04-19-00372-CR

                                       John Henry SCOTT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR3797
                            Honorable Ray Olivarri, Judge Presiding


                                          ORDER
         Appellant John Henry Scott’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there
are no meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to
withdraw to appellant and explained appellant’s rights to review the record, file a pro se brief,
and file a pro se petition for discretionary review if this court determines the appeal is frivolous.
See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter advised
Scott of his right to review the record, explained how to obtain the record, and enclosed a motion
for this purpose. See id.

       If appellant desires access to the appellate record, the court must receive his motion by
October 14, 2019. If appellant desires to file a pro se brief, we order that he do so by
November 6, 2019. The State has filed a notice waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.

        We order the clerk of this court to serve a copy of this order on appellant, his counsel,
the attorney for the State, and the clerk of the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk